In an action, inter alia, to recover damages for breach of a contract of bailment, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, entered October 12, 1976, as, upon reargument, granted respondents’ motion for summary judgment, dismissed the complaint as against respondents, and denied their cross motion for summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements, on the memorandum decisions of Mr. Justice Pino at Special Term. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.